DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on January 31, 2022, in response to PTO Office Action mailed on October 29, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 9, and 17 have been amended while claims 5, 13, and 19 have been cancelled. As a result, claims 1-4, 6-12, 14-18, and 20-22 are now pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on January 31, 2022, in response to PTO Office Action mailed on October 29, 2021, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 10-12, 17-18, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kachhla (Publication Number US 2019/0245740 A1) in view of McAuliffe et al. (Patent Number US 10,817,392 B1), Shattil (Publication Number US 2015/0303950 A1), and Hong et al. (Publication Number US 2013/0010773 A1).
As per claim 1, Kachhla discloses “a method for providing fronthaul, comprising: providing a first virtual Radio Access Network (vRAN) (Cloud based Radio Access Network (C-RAN) (Paragraph 0004), with the Cloud RAN referring to Radio Access Network solution that consists of Virtual Control Unit; Paragraph 0067) having a centralized unit (CU) (Virtual Control Unit (CU); Paragraphs 0036 and 0067) and a distributed unit (DU) (Paragraph 0039 and 0067).”
Kachhla discloses “and interconnecting the CU and DU over an Input/Output (I/O) bus using Peripheral Component Interconnect-Express (PCIe) (PCIe interface is used between the RRUs and DU (Paragraph 0017), with the CU connected to DU; FIG. 4A).”  
wherein the CU and the DU include a PCI to optical converter and an optical to PCI converter.”
McAuliffe et al. discloses optical converters as disclosed in the limitation “wherein the CU and the DU include a PCI to optical converter and an optical to PCI converter (a switch deployed within a chassis may act as a translation between multiple protocols and technology, with communication protocols including Fibre Channel and PCIe; Column 12, lines 5-43).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla and McAuliffe et al. in order to allow multiple types of devices utilizing different protocols to be connected to each other (as noted by the use of different communication bus technologies in [Column 12, lines 21-25]).
However, Kachhla and McAuliffe et al. do not disclose “and providing a second vRAN having a second CU and a second DU, wherein the first vRAN is configured to provide at least one of a 2G, 3G, 4G and 5G network and the second vRAN is configured to provide a 4G network, and wherein a network node may use a different split for the first vRAN and the second vRAN, so that a first and a second radio access technologv (RAT) may be provided separately from a same network node using a different split.”
Shattil discloses “and providing a second vRAN having a second CU and a second DU (see virtual base stations 111.1-N that would perform functions that would ordinarily be performed by base stations 101.1-101.N; FIG. 18; Paragraph 0250), wherein the first vRAN is configured to provide at least one of a 2G, 3G, 4G and 5G network (note that Kachhla discloses the Third Generation Partnership Project (3GPP) in [Paragraph 0031], with Shattil directed towards the presence of multiple virtual components within a network; FIG. 18; Paragraph 0250) and the second vRAN is configured to provide a 4G network (one fronthaul link that can be used is 4G LTE; Paragraph 0021), and wherein a network node may use a different split for the first vRAN and the second vRAN, so that a first and a second radio access technology (RAT) may be provided separately from a same network node using a different split (functional splits between centralized and distributed functions (Paragraph 0263), particularly in view of the distributed computing system 111 that appears as a single node within a network 105; FIG. 18).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla and McAuliffe et al. with elements of Shattil in order to provide by performance benefits by pooling much of the equipment [Paragraph 0261].
However, Kachhla, McAuliffe et al., and Shattil do not disclose “including the use of 2G/3G waveforms over either 4G or 5G.”
Hong et al. discloses “including the use of 2G/3G waveforms over either 4G or 5G (coupled signal between different generations such as 2G+4G signal; Paragraph 0027).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla, [Paragraphs 0012-0013].
As per claims 2, 10, and 18, Kachhla, McAuliffe et al., Shattil, and Hong et al. discloses “the method of claim 1 (see rejection above).”
Kachhla discloses “further comprising providing additional DUs in communication with the CU over the I/O bus (note the disclosure of DUs (plural) that the CU controls (Paragraph 0068). The Distributed Unit (DU) is also known with other names like RRH/RRU/RE/RU; Paragraph 0069; FIG. 4A).”
As per claims 3 and 11, Kachhla, McAuliffe et al., and Shattil with elements of Hong et al. discloses “the method of claim 1 (see rejection above).”
Kachhla discloses “wherein providing a CU further comprises providing the CU as a PCIe master (where the CU controls the operation of DUs over front-haul or Midhaul interface (Paragraph 0068). Note that in view of the Distributed Unit (DU) being also known with other names like RRH/RRU/RE/RU (Paragraph 0069; FIG. 4A), there exist a PCIe interface connecting such units to the CU 103; FIG. 4A).”  
As per claim 4 and 12, Kachhla, McAuliffe et al., and Shattil with elements of Hong et al. discloses “the method of claim 1 (see rejection above).”
Kachhla discloses “wherein providing a DU further comprises providing the DU as a PCIe slave (where the CU controls the operation of DUs over front-haul or Midhaul interface (Paragraph 0068). Note that in view of the Distributed Unit (DU) being also known with other names like RRH/RRU/RE/RU (Paragraph 0069; FIG. 4A), there exist a PCIe interface connecting such units to the CU 103; FIG. 4A).”  
claim 9, Kachhla discloses “a non-transitory computer-readable medium containing instructions for providing fronthaul which, when executed, cause a system to perform steps comprising: providing a first virtual Radio Access Network (vRAN) (Cloud based Radio Access Network (C-RAN) (Paragraph 0004), with the Cloud RAN referring to Radio Access Network solution that consists of Virtual Control Unit; Paragraph 0067) having a centralized unit (CU) (Virtual Control Unit (CU); Paragraphs 0036 and 0067) and a distributed unit (DU) (Paragraph 0039 and 0067).”
Kachhla discloses “interconnecting the CU and DU over an Input/Output (I/O) bus using Peripheral Component Interconnect-Express (PCIe) (PCIe interface is used between the RRUs and DU (Paragraph 0017), with the CU connected to DU; FIG. 4A).” 
However, Kachhla does not disclose optical converters as disclosed in the limitation “and wherein the CU and the DU include a PCI to optical converter and an optical to PCI converter.”
McAuliffe et al. discloses optical converters as disclosed in the limitation “and wherein the CU and the DU include a PCI to optical converter and an optical to PCI converter (a switch deployed within a chassis may act as a translation between multiple protocols and technology, with communication protocols including Fibre Channel and PCIe; Column 12, lines 5-43).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla and McAuliffe et al. in order to allow multiple types of devices utilizing different protocols to [Column 12, lines 21-25]).
However, Kachhla and McAuliffe et al. do not disclose “and providing a second vRAN having a second CU and a second DU, wherein the first vRAN is configured to provide at least one of a 2G, 3G, 4G and 5G network and the second vRAN is configured to provide a 4G network, and wherein a network node may use a different split for the first vRAN and the second vRAN, so that a first and a second radio access technologv (RAT) may be provided separately from a same network node using a different split.”
Shattil discloses “and providing a second vRAN having a second CU and a second DU (see virtual base stations 111.1-N that would perform functions that would ordinarily be performed by base stations 101.1-101.N; FIG. 18; Paragraph 0250), wherein the first vRAN is configured to provide at least one of a 2G, 3G, 4G and 5G network (note that Kachhla discloses the Third Generation Partnership Project (3GPP) in [Paragraph 0031], with Shattil directed towards the presence of multiple virtual components within a network; FIG. 18; Paragraph 0250) and the second vRAN is configured to provide a 4G network (one fronthaul link that can be used is 4G LTE; Paragraph 0021), and wherein a network node may use a different split for the first vRAN and the second vRAN, so that a first and a second radio access technology (RAT) may be provided separately from a same network node using a different split (functional splits between centralized and distributed functions (Paragraph 0263), particularly in view of the distributed computing system 111 that appears as a single node within a network 105; FIG. 18).”
[Paragraph 0261].
However, Kachhla, McAuliffe et al., and Shattil do not disclose “including the use of 2G/3G waveforms over either 4G or 5G.”
Hong et al. discloses “including the use of 2G/3G waveforms over either 4G or 5G (coupled signal between different generations such as 2G+4G signal; Paragraph 0027).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla, McAuliffe et al., and Shattil with elements of Hong et al. in order to utilize a more efficient wireless communication system [Paragraphs 0012-0013].
As per claim 17, Kachhla discloses “a system for providing fronthaul, comprising: a first virtual Radio Access Network (vRAN) (Cloud based Radio Access Network (C-RAN) (Paragraph 0004), with the Cloud RAN referring to Radio Access Network solution that consists of Virtual Control Unit; Paragraph 0067) having a centralized unit (CU) (Virtual Control Unit (CU); Paragraphs 0036 and 0067) and a distributed unit (DU) (Paragraph 0039 and 0067).”
Kachhla discloses “wherein the CU and DU are in communication with each other over an Input/Output (I/O) bus using Peripheral Component Interconnect-Express (PCIe) (PCIe interface is used between the RRUs and DU (Paragraph 0017), with the CU connected to DU; FIG. 4A).”
and wherein the CU and the DU include a PCI to optical converter and an optical to PCI converter.”
McAuliffe et al. discloses optical converters as disclosed in the limitation “and wherein the CU and the DU include a PCI to optical converter and an optical to PCI converter (a switch deployed within a chassis may act as a translation between multiple protocols and technology, with communication protocols including Fibre Channel and PCIe; Column 12, lines 5-43).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla and McAuliffe et al. in order to allow multiple types of devices utilizing different protocols to be connected to each other (as noted by the use of different communication bus technologies in [Column 12, lines 21-25]).
However, Kachhla and McAuliffe et al. do not disclose “and a second vRAN having a second CU and a second DU” or “and wherein the first vRAN and the second vRAN are configured to provide a first and a second radio access technology (RAT) from a same network node using a different split.”
Shattil discloses “and a second vRAN having a second CU and a second DU (see virtual base stations 111.1-N that would perform functions that would ordinarily be performed by base stations 101.1-101.N; FIG. 18; Paragraph 0250).”
Shattil discloses “and wherein the first vRAN and the second vRAN are configured to provide a first and a second radio access technology (RAT) from a same network node using a different split (functional splits between centralized and distributed functions (Paragraph 0263), particularly in view of the distributed computing system 111 that appears as a single node within a network 105; FIG. 18).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla and McAuliffe et al. with elements of Shattil in order to provide by performance benefits by pooling much of the equipment [Paragraph 0261].
However, Kachhla, McAuliffe et al., and Shattil do not disclose “including the use of 2G/3G waveforms over either 4G or 5G.”
Hong et al. discloses “including the use of 2G/3G waveforms over either 4G or 5G (coupled signal between different generations such as 2G+4G signal; Paragraph 0027).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla, McAuliffe et al., and Shattil with elements of Hong et al. in order to utilize a more efficient wireless communication system [Paragraphs 0012-0013].
As per claim 21, Kachhla, McAuliffe et al., Shattil, and Hong et al. discloses “the method of claim 1 (see rejection above).”
Shattil discloses “wherein the side information includes Radio Signal Strength Indicator (RSSI), Signal to Noise Ratio (SNR), and Radio Frequency (RF) monitoring data (signal information including data bandwidth, quality of service, range, and power efficiency; Paragraphs 0255 and 0258).”  
claim 22, Kachhla, McAuliffe et al., Shattil, and Hong et al. discloses “the computer-readable medium of claim 9 (see rejection above).” 
Shattil discloses “wherein the instructions for providing side information includes instructions for providing Radio Signal Strength Indicator (RSSI), Signal to Noise Ratio (SNR), and Radio Frequency (RF) monitoring data (signal information including data bandwidth, quality of service, range, and power efficiency; Paragraphs 0255 and 0258).”
Claims 6-8, 14-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kachhla (Publication Number US 2019/0245740 A1), McAuliffe et al. (Patent Number US 10,817,392 B1), Shattil (Publication Number US 2015/0303950 A1), and Hong et al. (Publication Number US 2013/0010773 A1) in view of Yarch et al. (Publication Number US 2010/0332756 A1).
As per claim 6 and 14, Kachhla, McAuliffe et al., Shattil, and Hong et al. discloses “discloses “the method of claim 1 (see rejection above).”
However, Kachhla, McAuliffe et al., Shattil, and Hong et al. do not disclose “further comprising providing real-time data rate hit debug information between the CU and the DU using the PCIe mirrored memory capability.” 
Yarch et al. discloses “further comprising providing real-time data rate hit debug information between the CU and the DU (Paragraph 0009) using the PCIe mirrored memory capability (Paragraph 0007).” 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla, [Paragraph 0002]. 
As per claim 7 and 15, Kachhla, McAuliffe et al., Shattil, and Hong et al. discloses “discloses “the method of claim 1 (see rejection above).”
However, Kachhla, McAuliffe et al., Shattil, and Hong et al. do not disclose “further comprising providing side information to IQ sample streams.”
Yarch et al. discloses “further comprising providing side information to IQ sample streams (where the debug information may be observed along the channel by channel traffic trace capture tools (Paragraph 0009), indicating transmission of debug information in addition to actual data).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla, McAuliffe et al., Shattil, and Hong et al. with elements of Yarch et al. to help account for transmissions within complex systems [Paragraph 0002]. 
As per claim 8 and 16, Kachhla, McAuliffe et al., Shattil, and Hong et al. discloses “discloses “the method of claim 1 (see rejection above).” 
However, Kachhla, McAuliffe et al., Shattil, and Hong et al. do not disclose “further comprising providing frame synchronization between the CU and the DU using the PCIe mirrored memory capability.”
Yarch et al. discloses “further comprising providing frame synchronization between the CU and the DU using the PCIe mirrored memory capability (where a cache 202-A/202-B may be kept coherent with other caches in system 200; Paragraph 0012).”
[Paragraph 0002]. 
As per claim 20, Kachhla, McAuliffe et al., Shattil, and Hong et al. discloses “the method of claim 17 (see rejection above).”
However, Kachhla, McAuliffe et al., Shattil, and Hong et al. do not disclose “wherein the PCIe mirrored memory capability is used to provide real-time data rate hit debug information between the CU and the DU and to provide frame synchronization between the CU and the DU.”
Yarch et al. discloses “wherein the PCIe mirrored memory capability (Paragraph 0007) is used to provide real-time data rate hit debug information between the CU and the DU (Paragraph 0009) and to provide frame synchronization between the CU and the DU (where a cache 202-A/202-B may be kept coherent with other caches in system 200; Paragraph 0012).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Kachhla, McAuliffe et al., Shattil, and Hong et al. with elements of Yarch et al. to help account for transmissions within complex systems [Paragraph 0002]. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated January 31, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to overlaying signals:
U.S. PATENT NUMBERS:
10,153,736 B2
CONCLUDING REMARKS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        February 26, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181